UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4409



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES EDWARD PHILSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:05-cr-00067-F)


Submitted:   March 9, 2007                 Decided:   April 3, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Charles Edward Philson of possessing a

Lorcin .380 caliber firearm and ammunition after previously being

convicted of a felony, in violation of 18 U.S.C. § 922(g)(1)

(2000).   The district court sentenced him to the statutory maximum

term of 120 months of imprisonment.          See 18 U.S.C.A. § 924(a)(2)

(West 2000 & Supp. 2006).        Philson appeals his conviction and

sentence, contending that the evidence was insufficient and that

the   district    court   violated    his    Sixth   Amendment   rights   at

sentencing.*     Finding no reversible error, we affirm.

           Philson asserts that the evidence was insufficient to

convict him because the Government failed to prove he knowingly

possessed the firearm officers found between the mattress and box

spring in his bedroom.       We review de novo the district court’s

decision to deny a motion filed under Fed. R. Crim. P. 29.           United

States v. Smith, 451 F.3d 209, 216 (4th Cir.), cert. denied, 127 S.

Ct. 197 (2006).

           Where, as here, the motion was based on a claim of

insufficient evidence, “[t]he verdict of a jury must be sustained

if there is substantial evidence, taking the view most favorable to


      *
      Philson also has filed pro se supplemental briefs raising
several issues. We have carefully considered the arguments raised
in the pro se briefs and find them to be without merit. To the
extent Philson claims that counsel provided ineffective assistance,
we decline to review that claim on direct appeal.        See United
States v. Baldovinos, 434 F.3d 233, 239 (4th Cir.) (providing
standard), cert. denied, 126 S. Ct. 1407 (2006).

                                     - 2 -
the Government, to support it.” Glasser v. United States, 315 U.S.

60, 80 (1942); Smith, 451 F.3d at 216.        This court “must consider

circumstantial as well as direct evidence, and allow the government

the benefit of all reasonable inferences from the facts proven to

those sought to be established.”        United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).        We “can reverse a conviction on

insufficiency   grounds   only   when   the   prosecution’s   failure   is

clear.”   United States v. Moye, 454 F.3d 390, 394 (4th Cir.)

(internal quotation marks and citation omitted), cert. denied, 127

S. Ct. 452 (2006).   Applying these principles, our careful review

of the trial testimony convinces us that Philson has not met the

heavy burden he faces in seeking to overturn his conviction. Thus,

we conclude that the evidence was sufficient for the jury to find

that Philson knowingly possessed the firearm found between the

mattress and box spring of his bed.       See id. at 395 (setting forth

elements of § 922(g)(1) offense); United States v. Scott, 424 F.3d

431, 435-36 (4th Cir.) (discussing constructive possession), cert.

denied, 126 S. Ct. 779 (2005).

          Philson also contends on appeal that, in sentencing him,

the district court violated his Sixth Amendment rights by enhancing

his base offense level based on a type of weapon about which there

was no evidence presented at trial and by sentencing him under de

facto mandatory guidelines.      Because Philson did not challenge in

the district court his sentence on Sixth Amendment grounds, this


                                  - 3 -
court’s review is for plain error.        United States v. Hughes, 401

F.3d 540, 547-48, 555 (4th Cir. 2005) (discussing standard).

            After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing     guidelines.    However,      in   imposing   a   sentence

post-Booker, courts still must calculate the applicable guideline

range after making the appropriate findings of fact and consider

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).          We will affirm a post-Booker

sentence if it “is within the statutorily prescribed range and is

reasonable.”     Id. at 433 (internal quotation marks and citation

omitted).    “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”      United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006).

            Here, the district court sentenced Philson post-Booker

and appropriately treated the properly calculated guidelines range

as advisory.    The district court then considered that range along

with the factors in § 3553(a), taking into account the arguments

from Philson and his counsel about Philson’s employment history

before his arrest, family circumstances, the effect his arrest had

on his children, and that he was a “victim of circumstance.”        The

court ultimately imposed the statutory maximum sentence.        Nothing


                                 - 4 -
in     the   record    demonstrates    that   Philson   has   rebutted    the

presumption of reasonableness. We therefore find that the sentence

imposed by the district court is reasonable.

             Accordingly, we affirm Philson’s conviction and sentence.

We deny Philson’s motion to relieve his attorney and dispense with

oral    argument      because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                      - 5 -